EXHIBIT 10.54
 
INTEGRATED TELECOM EXPRESS, INC.
 
JAMES G. REGEL SECOND AMENDED AND RESTATED
 
EMPLOYMENT AGREEMENT
 
This Second Amended and Restated Employment Agreement (the “Agreement”) is
entered into as of October 4, 2002 (the “Effective Date”) by and between
Integrated Telecom Express, Inc. (the “Company”) and James G. Regel
(“Executive”), and replaces and supercedes in its entirety the employment
agreement entered into between the Company and Executive as of September 24,
2001 (the “Old Employment Agreement”) and the amended and restated employment
agreement dated May 16, 2002 (the “First Amended and Restated Employment
Agreement”).
 
RECITALS
 
A.    The Company’s Board of Directors (the “Board”) has determined to file a
petition under Chapter 11 of the U.S. Bankruptcy Code to commence bankruptcy
proceedings in order to wind up the affairs of the Company (the “Bankruptcy”),
pursuant to which the Company will discontinue all of its operations and
distribute the assets of the Company to the Company’s creditors and
stockholders.
 
B.    The Board and Executive now desire to amend the First Amended and Restated
Employment Agreement to provide appropriate compensation and incentive to
Executive in light of the Bankruptcy.
 
1.    Duties and Scope of Employment.
 
  (a)    Positions and Duties.  As of the Effective Date, Executive will
continue to serve as Chief Executive Officer of the Company. Executive will
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned to him by the Board, including managing and overseeing the Bankruptcy.
The period of Executive’s employment under this Agreement is referred to herein
as the “Employment Term.”
 
  (b)    Obligations.  During the Employment Term,  Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts, time and energies to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board, which approval shall not
be unreasonably withheld or delayed, provided however that this Section 1(b)
shall not restrict or prohibit Executive from searching for or interviewing for
other positions so long as those activities do not interfere with the discharge
of his duties to the Company.
 
2.    At-Will Employment.  The parties agree that Executive’s employment with
the Company will be “at-will” employment and may be terminated at any time with
or without cause or notice. Executive understands and agrees that neither his
job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis





--------------------------------------------------------------------------------

for modification, amendment, or extension, by implication or otherwise, of his
employment with the Company.
 
3.    Compensation.
 
  (a)    Base Salary.  During the Employment Term, the Company will pay
Executive an annual salary of $400,000 as compensation for his services (the
“Base Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding. Executive’s salary will be subject to review and adjustments will
be made based upon the Company’s normal performance review practices.
 
  (b)    Performance Bonus.  As of the Effective Date, Executive has earned and
the Company has paid to Executive $67,500.00 of his target performance bonus of
$100,000. The Company shall pay to Executive the remaining target performance
bonus of $32,500.00 in a lump-sum payment, less applicable withholding taxes,
subject to and as provided in Section 7(a).
 
  (c)    Stock Options.  Pursuant to the provisions of the Old Employment
Agreement, Executive was granted a stock option to purchase 1,200,000 shares of
the Company’s Common Stock at an exercise price equal to the fair market value
of such Common Stock on the date of grant (the “First Option”) and a stock
option to purchase 750,000 shares of the Company’s Common Stock at an exercise
price equal to the fair market value of such common stock on the date of grant
(the “Second Option”). The First Option together with the Second Option shall
each be referred to as an “Option” and collectively as the “Options.” The
parties hereby agree that the Options shall be cancelled and that Executive
shall have no further rights with respect thereto. In exchange for the
cancellation of such Options, Executive shall be entitled to receive a cash
bonus or bonuses equal to an amount determined by multiplying (i) the difference
between the per share amount shareholders receive pursuant to distributions in
connection with the Bankruptcy (on a cumulative basis in the event there are
multiple distributions) over the exercise price per share with respect to the
cancelled Options by (ii) the number of shares that were subject to such
cancelled Options; provided, however, that in no event shall the cumulative cash
bonuses under this Section 3(c) be less than $1,000,000.00. The cash bonuses
shall be paid to Executive on the date the Company actually makes distributions
to its shareholders in connection with the Bankruptcy, except as otherwise
provided in Section 7(a).
 
4.    Employee Benefits.
 
  (a)    Benefits.  During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company.
The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.
 
  (b)    Life Insurance.  To assist Executive in obtaining life insurance
through September 1, 2003, on the Effective Date (or as soon as practicable
thereafter), the Company shall pay to Executive $3,662.50, less applicable
withholding taxes.
 
5.    Paid Time Off.  Executive shall proportionately accrue paid time off of up
to eighteen (18) days per year in accordance with Company policies, with the
timing and duration of specific time off mutually and reasonably agreed to by
the parties hereto.



-2-



--------------------------------------------------------------------------------

 
6.    Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.
 
7.    Severance.
 
  (a)    Involuntary Termination.  If (i) Executive terminates his employment
with the Company due to an “Involuntary Termination” (as defined below) or (ii)
the Company terminates Executive’s employment with the Company for other than
“Cause” (as defined below), death or disability, then, subject to Executive
signing and not revoking a standard release of claims in a form acceptable to
the Company, Executive shall be entitled to (i) receive a lump-sum severance
payment (less applicable withholding taxes) equal to his Base Salary rate, as
then in effect, over a period of twelve (12) months to be paid immediately
following the effective date of the release of claims, (ii) payment of the
remaining unearned target performance bonus, as set forth in Section 3(b) to be
paid immediately following the effective date of the release of claims, (iii)
receive an amount equal to the difference, if any, between $1,000,000 and the
amount of the bonus pursuant to Section 3(c) that has been paid (or otherwise
been accrued for Executive’s benefit) to Executive as of the effective date of
the release of claims and in the event subsequent distributions are made to the
Company’s shareholders following the effective date of the release of claims
Executive shall be paid the remaining bonus he would have otherwise been
entitled to receive pursuant to Section 3(c) (taking into account any amounts
that may be paid pursuant to this Section 7(a)(iii)), which shall be paid
following the distribution to the shareholders in connection with the
Bankruptcy, and (iv) either (A) the payment by the Company of the group health
continuation coverage premiums for Executive and Executive’s eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”) for eighteen (18) months from the effective date of such termination,
or (B) payment of a cash amount by the Company to Executive equal to the cost of
such COBRA premiums.
 
  (b)    Voluntary Termination; Termination for Cause.  If Executive’s
employment with the Company terminates voluntarily by Executive (other than due
to an Involuntary Termination), for Cause by the Company or due to Executive’s
death or disability, then (i) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (ii) Executive will only be eligible for severance benefits in
accordance with the Company’s established policies as then in effect.
 
8.    Completion of Bankruptcy.  Upon the earlier of (i) September 1, 2003, or
(ii) the completion of the Bankruptcy, Executive shall be entitled to the
benefits provided for in Section 7(a) as if he had terminated his employment
with the Company due to an Involuntary Termination, provided that he is still
employed with the Company on either such date and subject to his signing and not
revoking a standard release of claims in a form acceptable to the Company. For
these purposes the Bankruptcy will be deemed to have been completed on the date
of a major distribution (of at least 50% of the Company’s net assets as of the
Effective Date) to the Company’s shareholders in connection with the Bankruptcy.
 
9.    Escrow.  Immediately on the Effective Date, or as soon thereafter as
reasonably practicable, the Company will irrevocably and unconditionally
transfer cash in the aggregate amount



-3-



--------------------------------------------------------------------------------

 
of $3,500,000.00 into escrow to satisfy the Company’s obligations under (i) this
Agreement pursuant to Sections 3(b), 3(c), 7(a) and 8, (ii) similar provisions
under the employment agreement for James E. Williams and (iii) the costs of the
escrow arrangement (the “Escrow”), all of which amounts will be subject to the
terms of escrow agreement (the “Escrow Agreement”). Any monies remaining in the
Escrow, if any, that are not necessary to satisfy any obligations under this
Agreement, the employment agreement for James E. Williams or the costs of the
Escrow shall be dealt with in accordance with the Escrow Agreement. Executive
shall be permitted to request a distribution of funds from the Escrow in
accordance with the terms of the Escrow Agreement in the event Executive
believes he is entitled to a distribution from the Escrow.
 
10.    Definitions.
 
    (a)    Cause.  For purposes of this Agreement, “Cause” is defined as (i) an
act of dishonesty made by Executive in connection with Executive’s
responsibilities as an employee, (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony, (iii) Executive’s gross misconduct, or (iv) Executive’s
continued substantial violations of his employment duties after Executive has
received a written demand for performance from the Company which specifically
sets forth the factual basis for the Company’s belief that Executive has not
substantially performed his duties.
 
    (b)    Involuntary Termination.  For purposes of this Agreement,
“Involuntary Termination” shall mean without the Executive’s express written
consent (i) a significant reduction of the Executive’s duties, position or
responsibilities, or the removal of the Executive from such position and
responsibilities, unless the Executive is provided with a comparable position
(i.e., a position of equal or greater organizational level, duties, authority,
compensation and status); provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Bankruptcy shall not
constitute an “Involuntary Termination”; (ii) a significant reduction by the
Company in the Base Salary of the Executive as in effect immediately prior to
such reduction; (iii) a material reduction by the Company in the kind or level
of employee benefits to which the Executive is entitled immediately prior to
such reduction with the result that the Executive’s overall benefits package is
significantly reduced, except for any reductions directly related to, or as the
result of, the Bankruptcy; or (iv) the relocation of the Executive to a facility
or a location more than fifty (50) miles from the Executive’s then present
location.
 
11.    Confidential Information.  Executive entered into the Company’s standard
Confidential Information and Invention Assignment Agreement (the “Confidential
Information Agreement”) upon commencing employment with the Company, which such
agreement is incorporated herein by reference.
 
12.    Assignment.  This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.



-4-



--------------------------------------------------------------------------------

 
Any other attempted assignment, transfer, conveyance or other disposition of
Executive’s right to compensation or other benefits will be null and void.
 
13.    Dismissal of Bankruptcy Petition.  In the event the bankruptcy court
dismisses the Company’s Bankruptcy petition, the First Amended and Restated
Employment Agreement will be reinstated without any further action of the
parties hereto, except that the cancellation of the Options will still be valid
and the bonus provided for in Section 3(c) will substitute for the Options in
any place the Options are mentioned in the First Amended and Restated Employment
Agreement and references to distributions in Section 3(c) hereof will be
references to distributions made to shareholders in connection with the
Liquidation (as such term is defined in the First Amended and Restated
Employment Agreement).
 
14.    Notices.  All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
 
If to the Company:
 
Integrated Telecom Express, Inc.
400 Race Street
San Jose, CA 95126
Attn: Peter Courture and Daniel Chen
 
Via E-mail to:
 
Peter Courture: peter@courture.com
Daniel Chen: daniel.chen@itexinc.com
 
With a copy to:
 
Wilson, Sonsini, Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304-1050
Attn: Scott T. McCall
 
If to Executive:
 
James G. Regel
1844 Doris Drive
Menlo Park, CA 94025



-5-



--------------------------------------------------------------------------------

 
With a copy to:
 
Gray Cary Ware & Freidenrich
4365 Executive Drive, Ste. 1100
San Diego, CA 92121
Attn: Scott Stanton
 
15.    Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
 
16.    Arbitration.
 
    (a)    General.  In consideration of Executive’s service to the Company, its
promise to arbitrate all employment related disputes and Executive’s receipt of
the compensation, pay raises and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s service to the Company under this Agreement or otherwise or the
termination of Executive’s service with the Company, including any breach of
this Agreement, shall be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Section 1283.05 (the “Rules”) and pursuant to California law.
Disputes which Executive agrees to arbitrate, and thereby agrees to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims.
Executive further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with Executive.
 
   (b)    Procedure.  Executive agrees that any arbitration will be administered
by the American Arbitration Association (“AAA”) and that a neutral arbitrator
will be selected in a manner consistent with its National Rules for the
Resolution of Employment Disputes. The arbitration proceedings will allow for
discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes or California Code of Civil Procedure.
Executive agrees that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Executive agrees that the arbitrator shall issue a written
decision on the merits. Executive also agrees that the arbitrator shall have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law. Executive understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Executive shall pay the first $200.00 of any filing fees associated with any
arbitration Executive initiates. Executive agrees that the arbitrator shall
administer and conduct any arbitration in a manner consistent with the Rules and
that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.



-6-



--------------------------------------------------------------------------------

 
   (c)    Remedy.  Except as provided by the Rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the Rules, neither Executive nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.
 
   (d)    Availability of Injunctive Relief.  In addition to the right under the
Rules to petition the court for provisional relief, Executive agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement or the Confidentiality Agreement
or any other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.
 
   (e)    Administrative Relief.  Executive understands that this Agreement does
not prohibit Executive from pursuing an administrative claim with a local, state
or federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.
 
   (f)    Voluntary Nature of Agreement.  Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.
 
17.    Attorneys’ Fees.  The Company shall reimburse Executive for attorneys’
fees incurred by Executive with respect to implementation and execution of this
Agreement, not to exceed $5,000, upon Executive’s submission of receipts or
other reasonable documentation supporting such fees.
 
18.    Integration.  This Agreement and the Confidential Information Agreement,
represent the entire agreement and understanding between the parties as to the
subject matter herein and supersede all prior or contemporaneous agreements
whether written or oral, including the Old Employment Agreement and the First
Amended and Restated Employment Agreement. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties hereto.
 
19.    Waiver of Breach.  The waiver of a breach of any term or provision of
this Agreement, which must be in writing, shall not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.



-7-



--------------------------------------------------------------------------------

 
20.    Headings.  All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
 
21.    Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
 
22.    Governing Law.  This Agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).
 
23.    Acknowledgment.  Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
24.    Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
[Remainder of Page Intentionally Left Blank]



-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
 
COMPANY:
 
INTEGRATED TELECOM EXPRESS, INC.
       
By:
 
/s/ Daniel Chen

--------------------------------------------------------------------------------

     
Date: October 4, 2002
Title:
 
Chairman

--------------------------------------------------------------------------------

                     
EXECUTIVE:
       
/s/ James G. Regel

--------------------------------------------------------------------------------

     
Date: October 4, 2002
JAMES G. REGEL
           

 
[SIGNATURE PAGE TO JAMES G. REGEL AMENDED AND RESTATED
EMPLOYMENT AGREEMENT]



-9-